DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/793,112, filed on 10/25/2017.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wu, US 9,443,450.
Claims 1 and 12 are anticipated by Wu’s figures 1, 4, 12 and accompanying text which discloses a multi-screen display device 30, in which a display device 10 comprising: 
. a substrate 11 configured to include a first area 110 and a second area 112 
. a plurality of first unit pixels 116 configured in the first area 110 
. a plurality of second unit pixels 116 configured in the second area 112 
. wherein each of the plurality of first unit pixels and the plurality of second unit pixels is configured to include a plurality of light emitting devices (col. 2, ln 66-67), and wherein at least one of the plurality of second unit pixels is configured to have a different size from a size of at least one of the plurality of first unit pixels (col. 2, ln. 52)
Re claims 2 and 13, wherein the at least one of the plurality of second unit pixels is configured to have the size less than the size of the at least one of the plurality of first unit pixels (col. 2, ln. 52). 
Re claims 3 and 14, wherein: the plurality of first unit pixels is arranged at a reference pixel pitch, and a distance between adjacent first unit pixel 116(110) and second unit pixel 116(112) has the reference pixel pitch (see fig. 4).
Re claim 4, wherein the reference pixel pitch is a distance between center portions of two first unit pixels 116(110) adjacent to each other, and the plurality of first unit pixels is configured to have a same size and is arranged at a same reference pixel pitch (see fig. 4)
Re claim 5, wherein the plurality of first unit pixels 116 (110) is arranged at a reference pixel pitch, and a distance between a center portion of each of the second unit pixels 116 (112) and an outer surface of the substrate is half or less of the reference pixel pitch (see fig. 4).
Re claims 6 and 17, wherein a distance between the plurality of light emitting devices arranged in the first unit pixel is the same as a distance between the plurality of light emitting devices arranged in the second unit pixel (e.g., distance between unit pixels and liquid crystal/OLED layer)
Re claims 7-8 and 18-19, wherein each of the plurality of light emitting devices inherently includes a first portion configured to include a first electrode and a second electrode and a second portion opposite to the first portion and a distance between the first portion to the substrate is greater than a distance between the second portion to the substrate (according to a liquid crystal/OLED structural including electrodes over first and second portions for light modulating purposes).
Re claims 9 and 20, wherein each of plurality of the light emitting devices includes a light emitting diode device (col. 2, ln 67).
Re claim 15, wherein a distance between a center portion of the second unit pixel 116 (112) provided in the first screen module 31 (e.g., module 31 on the left) and a center portion of the second unit pixel 116 (112) provided in the second screen module 31 (e.g., module 31 on the right) would be equal to or less than the reference pixel pitch (due to the distance between a center portion of each of the second unit pixels 116 (112) and an outer surface of the substrate is half or less of the reference pixel pitch, see fig. 4).
Re claim 16, wherein the plurality of first unit pixels 116(110) is arranged at a reference pixel pitch, and a distance between adjacent first unit pixel 116(110) and second unit pixel 116(112) has the reference pixel pitch (see fig. 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 16, 19, 22, 31, 33 of U.S. Patent No. 10,935,828 and over claims 22-23, 24, 29, 32, 36, 40 of U.S. Patent No. 10,468,396. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patents disclose a same display substrate that includes a first display area, a second display area outside the first display area wherein a plurality of second unit pixels each including a plurality of subpixels and having a different size from each other as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871